MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Dec 11 2015, 8:39 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Sarah A. Hurdle, Certified Legal Intern                 Gregory F. Zoeller
Joel M. Schumm                                          Attorney General of Indiana
Indianapolis, Indiana
                                                        Jodi Kathryn Stein
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Walter Pittman,                                         December 11, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1504-CR-221
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Clayton Graham
Appellee-Plaintiff                                      Trial Court Cause No.
                                                        49G07-1410-CM-47913



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015   Page 1 of 9
                                          Case Summary
[1]   Walter Pittman appeals his conviction for Class A misdemeanor resisting law

      enforcement, arguing that he was unlawfully denied a jury trial, and that the

      evidence is insufficient for the trial court to find he “forcibly” resisted. We find

      that his request for a jury trial was untimely and properly rejected by the trial

      court, and that the evidence is sufficient to support the conviction. Therefore,

      we affirm.



                            Facts and Procedural History
[2]   On October 16, 2014, Pittman and a friend were working underneath a truck in

      front of Pittman’s home when officers from the Indianapolis Metropolitan

      Police Department East District Narcotics Team arrived in their raid van.

      IMPD Officer John Schweers was following the van in a fully marked police

      car. The officers were executing a no-knock search warrant for narcotics, which

      was issued based on a sale of cocaine to a police informant that occurred at

      Pittman’s address. However, the person who sold the cocaine to the informant

      was not Pittman. As the narcotics team, wearing clearly marked “Police” vests,

      was moving quickly from the van toward Pittman’s duplex, Pittman ran toward

      the backs of the officers yelling at them that it was “his damn house.” Tr. p. 12.

      Despite the officers’ commands to get down, Pittman “[c]ontinued to come at”

      the police in an aggressive manner until he reached IMPD Sergeant Timothy

      Waters, who “grabbed [Pittman] and forced him down to the ground.” Id. at

      20. At that point, Pittman tucked his hands under his body, despite Sergeant

      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015   Page 2 of 9
      Waters’s command to put his hands out so that he could handcuff Pittman. Id.

      Sergeant Waters, with assistance from Officer Schweers, handcuffed Pittman

      and they took him inside the house where the search warrant was explained.

      No illegal drugs were found during the search, but Pittman was arrested for

      resisting law enforcement.

[3]   The State charged Pittman with Class A misdemeanor resisting law

      enforcement and specifically named Detective James Smith in the information.

      Pittman was advised, in writing, of his right to a jury trial and that he would

      waive that right if he did not request a jury trial at least ten days prior to the first

      scheduled trial date. App. p. 15. The trial was set for January 15, making the

      deadline to request a jury trial January 5. However, the State added Sergeant

      Waters and Officer Schweers as witnesses on January 12 and the trial court

      granted Pittman’s requested continuance to permit him to prepare for the

      additional witnesses. The trial court granted the State’s motion to amend the

      charging information to add Sergeant Waters and Officer Schweers on

      February 5. On February 19, Pittman filed a request for jury trial. The trial

      court denied the request as untimely and Pittman filed a motion to reconsider,

      which the trial court also denied. Finally, at the beginning of his March 9

      bench trial, Pittman filed a written objection to the denial of his request for a

      jury trial.

[4]   At trial, Detective Smith, Sergeant Waters, and Officer Schweers testified as to

      Pittman’s actions and that he hindered the safe execution of the search warrant.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015   Page 3 of 9
      The trial court found Pittman guilty of resisting law enforcement. He now

      appeals.



                                Discussion and Decision
[5]   Pittman argues that he was unlawfully denied a jury trial and that there was

      insufficient evidence to convict him.



                                 I. Denial of a Jury Trial
[6]   Pittman contends he was unlawfully denied the right to a jury trial. The right to

      a jury trial is guaranteed by both the United States and Indiana Constitutions.

      U.S. Const. amend. VI; Ind. Const. art. 1 § 13. In misdemeanor cases, the right

      to a jury trial is not self-executing, but is controlled by Indiana Rule of Criminal

      Procedure 22 (“Criminal Rule 22”). Young v. State, 973 N.E.2d 643, 645 (Ind.

      Ct. App. 2012). In relevant part Criminal Rule 22 provides:

              A defendant charged with a misdemeanor may demand a trial by
              jury by filing a written demand therefor no later than ten (10)
              days before his first scheduled trial date. The failure of a
              defendant to demand a trial by jury as required by this rule shall
              constitute a waiver by him of trial by jury unless the defendant
              has not had at least fifteen (15) days advanced notice of his
              scheduled trial date and of the consequences of his failure to
              demand a trial by jury.


      Ind. R. Crim. P. 22.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015   Page 4 of 9
[7]   Accordingly, when charged with a misdemeanor, a defendant can waive his

      right to a jury trial by failing to make a timely demand. Young, 973 N.E.2d at

      645. Although a defendant must be advised of his constitutional right to a jury

      trial, a written advisement of his rights and the consequences of failure to make

      a timely demand is sufficient. Id.


[8]   In this case, Pittman was advised in writing on October 17, 2014 of his right to

      a jury trial and that he would waive that right if he did not request a jury ten

      days before his trial. His request for a jury trial was not filed until February 19,

      substantially after the January 5 deadline. Therefore, the trial court rejected the

      request as untimely.


[9]   However, Pittman argues that the deadline for filing a jury request should have

      been reset when the trial court approved the State’s amendment to the charging

      information on February 5. Pittman relies on Tripp v. State, which held that the

      “‘clock’ should be reset” on Criminal Rule 22 if a trial court approves a

      substantive amendment that adds an additional count and holds another initial

      hearing during which the defendant is informed of his right to a jury trial. 729

      N.E.2d 1061, 1066 (Ind. Ct. App. 2000), abrogated on other grounds by Fajardo v.

      State, 859 N.E.2d 1201 (Ind. 2007). Whether an amendment is a matter of

      substance or form is a question of law, which we review de novo. Gibbs v. State,

      952 N.E.2d 214, 221 (Ind. Ct. App. 2011), trans. denied. An amendment is one

      of form, not substance, if both (a) a defense under the original information

      would be equally available after the amendment, and (b) the accused’s evidence

      would apply equally to the information in either form. Fajardo, 859 N.E.2d at

      Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015   Page 5 of 9
       1207. “And an amendment is one of substance only if it is essential to making a

       valid charge of the crime.” Id.


[10]   The amendment to the charging information in Pittman’s case merely added

       the names of the two officers who stopped him at the scene. It neither added

       counts nor altered the crime with which Pittman was charged, and there was

       not an additional initial hearing after the amendment. Moreover, where a

       defendant is charged with only one count of resisting law enforcement, the

       inclusion of the officers’ names in the charging information is “surplusage . . .

       not required for a conviction . . . .” Jones v. State, 938 N.E.2d 1248, 1253 (Ind.

       Ct. App. 2010) (addressing the inclusion of the wrong officer’s name in a

       charging information for a single count of resisting law enforcement in the

       context of sufficiency of the evidence).

[11]   We conclude that the State’s amendment to the charging information, which

       merely added the names of Sergeant Waters and Officer Schweers, was not

       substantive. Further, there was not a second initial hearing. Therefore, the

       Criminal Rule 22 “clock” did not reset. See Tripp, 729 N.E.2d at 1066.

       Pittman’s request for a jury trial was untimely and the trial court properly

       rejected it.



                            II. Sufficiency of the Evidence
[12]   Pittman also argues that the evidence is not sufficient to sustain his conviction.

       When reviewing sufficiency-of-evidence claims, we neither reweigh the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015   Page 6 of 9
       evidence nor judge the credibility of witnesses. Willis v. State, 27 N.E.3d 1065,

       1066 (Ind. 2015). We only consider the evidence supporting the judgment and

       any reasonable inferences that can be drawn from the evidence. Id. A

       conviction will be affirmed if there is substantial evidence of probative value

       supporting each element of the offense such that a reasonable trier of fact could

       have found the defendant guilty beyond a reasonable doubt. Id. Finally, we

       consider conflicting evidence most favorably to the trial court’s ruling. Id. at

       1066-67.

[13]   The State charged Pittman with Class A misdemeanor resisting law

       enforcement under Indiana Code section 35-44.1-3-1(a)(1) which provides in

       relevant part:

               A person who knowingly or intentionally:

                       (1) forcibly resists, obstructs, or interferes with a law
                       enforcement officer or a person assisting the officer while
                       the officer is lawfully engaged in the execution of the
                       officer’s duties;

                                                        *****

               commits resisting law enforcement, a Class A misdemeanor,
               except as provided in subsection (b).


       Ind. Code § 35-44.1-3-1.


[14]   Pittman contends that he “merely put his hands underneath his body” and that

       is not sufficient to prove the element of forcible resistance. Appellant’s Br. p. 5.

       A person forcibly resists, obstructs, or interferes with a police officer when he

       Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015   Page 7 of 9
       uses strong, powerful, violent means to impede an officer in the lawful

       execution of his duties. Walker v. State, 998 N.E.2d 724, 727 (Ind. 2013). An

       overwhelming or extreme level of force is not required. Id. Forcible resistance

       may be satisfied with even a modest exertion of strength, power, or violence.

       Id. Physical contact is not even required—a threatening gesture may be

       sufficient to constitute forcible resistance. Id. In Lopez v. State, this Court held

       that it is reasonable to infer forcible resistance where “the officers were unable

       to pull [the defendant’s] arms out from under him.” 926 N.E.2d 1090, 1094

       (Ind. Ct. App. 2010), trans. denied.


[15]   In this case, Sergeant Waters testified that he could not pull Pittman’s hands

       out from under him and that “[i]t was only with the assistance of Officer

       Schweers that I could get his hands behind his back and get him handcuffed

       and restrained and take him inside.” Tr. p. 22. As in Lopez, this is sufficient

       evidence to support the inference that Pittman used force in preventing Sergeant

       Waters from handcuffing him. The trial court’s conclusion that the State

       proved forcible resistance was reasonable. Therefore, we affirm Pittman’s

       conviction for resisting law enforcement.1




       1
         Pittman also argues that a comment made by the trial judge “casts further doubt on the sufficiency of the
       evidence of forcible resistance.” Appellant’s Br. p. 7. Specifically, the judge said, “these officers were in the
       process of executing a search warrant. [If] Mr. Pittman would have cooperated[,] he probably wouldn’t have
       been arrested. So I’m finding him guilty.” Tr.p.47. Pittman points out that this Court overturned a
       conviction in Kribs v. State, 917 N.E.2d 1249 (Ind. Ct. App. 2009), when the trial judge made a statement
       during sentencing, following a bench trial, that indicated he did not believe one of the elements of the
       crime—“knowingly or intentionally”—had been proven. In Pittman’s case, however, the comments of the
       trial court do not directly negate any element of the crime. We find Kribs inapplicable to these facts.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015               Page 8 of 9
Bailey, J., and Crone, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A02-1504-CR-221 | December 11, 2015   Page 9 of 9